 1   Glenn M. Katon (SBN 281841)
     Katon Law
 2   305 Grand Avenue, Suite 200
     Oakland CA 94610
 3   Attorney for Plaintiff BRENNER
 4   Lucas L. Hennes (SBN 278361)
     Office of the Attorney General
 5   1300 I Street, Suite 125
     Sacramento CA 94244-2550
 6   Attorney for Defendant YBARRA
 7   Kelly Savage Day (SBN 235901)
     101 Lucas Valley Rd., Suite 272
 8   San Rafael CA 94903
     T: (415) 259-6624
 9   kelly.savageday@savageday.com
     Attorney for Defendant CISNEROS
10

11
                                  UNITED STATES DISTRICT COURT
12
                                 EASTERN DISTRICT OF CALIFORNIA
13

14   TIMOTHY M. BRENNER, JR.,                            CASE NO. 2:18-cv-02610 JAM DB (PC)

15                  Plaintiff,                           STIPULATION AND ORDER TO
                                                         EXTEND JOINT STATUS REPORT;
16         v.                                            DISPOSITIVE MOTIONS, DISCOVERY,
                                                         AND EXPERT DISCLOSURE
17   LISA R. YBARRA, et al.,                             DEADLINES AND TO VACATE THE
                                                         FINAL PRE-TRIAL CONFERENCE
18                                                       AND TRIAL DATE
                    Defendants.
19                                                       Judge Honorable John A. Mendez
                                                         Action Filed: September 24, 2018
20

21          The parties agreed to submit the above-entitled action to the Voluntary Dispute Resolution

22   Program earlier this month. And the Court subsequently issued an Order [ECF No. 27] on June 19,

23   2019 setting the matter for a settlement conference on October 10, 2019 at 1:00 p.m. in Courtroom

24   24 before Magistrate Judge Carolyn K. Delaney.

25          The Court previously issued a pre-trial scheduling order setting the following deadlines:

26                 Discovery cutoff: August 16, 2019;

27                 Disclosure of expert witnesses: June14, 2019 (supplemental disclosure and rebuttal

28
                                                      1
     BRENNER 2:18-CV-02610 STIPULATION TO EXTEND DEADLINES IN PRE-TRIAL SCHEDULING ORDER
 1                    experts: June 28, 2019);

 2                   Dispositive motions: September 24, 2019 (hearings on dispositive motions October

 3                    22, 2019); and

 4                   Final pre-trial conference: December 6, 2019 at 10:00 a.m.

 5           The Court also recently issued an order requiring the parties to file a Joint Status.

 6           To avoid unnecessary costs and taxing the Court’s limited resources if the matter is settled at

 7   the October 10, 2019 settlement conference, subject to the Court’s approval, IT IS HEREBY

 8   STIPULATED AND AGREED:

 9           1.       The current discovery cutoff of August 16, 2019 is extended to December 16, 2019;

10           2.       The current disclosure of expert witnesses cutoff date of June 14, 2019 is extended

11   to December 16, 2019 (supplemental and rebuttal expert disclosure deadline is extended to January

12   5, 2020);

13           3.       The dispositive motion deadline of September 24, 2019 is extended to January 10,

14   2020;

15           4.       The final pre-trial conference of December 6, 2019 is vacated to be reset by the

16   Court in a future order;

17           5.       The trial date is vacated to be reset by the Court in a future order.

18           6.       The deadline to file the parties Joint Status Report is extended to October 15, 2019.

19
     By: s/Kelly Savage Day___
20      KELLY SAVAGE DAY
        Attorney for Defendant
21      CISNEROS
22   By: s/Glenn Katon___
        GLENN KATON
23      Attorney for Plaintiff
        BRENNER
24
     By: s/Lucas Hennes__
25      LUCAS HENNES
        Attorney for Defendant
26      YBARRA
27
28                                                       2
     BRENNER 2:18-CV-02610 STIPULATION TO EXTEND DEADLINES IN PRE-TRIAL SCHEDULING ORDER
 1   IT IS SO ORDERED (AS MODIFIED BY THE COURT)
 2          Pursuant to the stipulation reached by the parties and good cause shown. IT IS ORDERED

 3   that the Pre-Trial Scheduling Conference Order is modified as follows:

 4          1.      The discovery cutoff is now December 20, 2019;

 5          2.      The expert witness disclosure is now January 24, 2020;

 6          3.      The supplemental and rebuttal expert disclosure deadline is now February 7, 2020);

 7          4.      The dispositive motion filing deadline is now March 10, 2020;

 8          5.      Dispositive motion hearing is April 7, 2020 at 1:30 p.m.

 9          6.      The parties joint pretrial statement shall be filed no later than May 8, 2020;

10          7.      The final pre-trial conference is reset to May 22, 2020 at 11:00 a.m.; and

11          8.      Jury trial is reset to June 29, 2020 at 9:00 a.m.

12
     Dated: June 21, 2019                                    /s/ John A. Mendez_______________
13                                                           The Honorable Judge John A. Mendez
14                                                           United States District Court Judge

15

16

17

18

19

20

21

22

23

24

25

26

27
28                                                      3
     BRENNER 2:18-CV-02610 STIPULATION TO EXTEND DEADLINES IN PRE-TRIAL SCHEDULING ORDER
